MEMORANDUM *
The magistrate judge did not clearly err in his factual determination that Edwin Hutchison (“Hutchison”) was not entitled to equitable tolling of the Antiterrorism and Effective Death Penalty Act statute of limitations. We accordingly affirm his findings. See Park v. California, 202 F.3d 1146, 1149 (9th Cir.2000) (“Factual findings are reviewed for clear error.”).
We use our discretion under Ninth Circuit Rule 22-1 to consider Hutchison’s additional uncertified claim that he did not receive a full and fair evidentiary hearing. However, we find that his claim fails on the merits: the hearing was adequate and the magistrate judge’s decision to place limits on the length of cross-examination fell within his broad discretion to supervise hearings. See United States v. Morgan, 376 F.3d 1002, 1006-07 (9th Cir.2004) (noting the broad discretion of federal judges to supervise trials).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.